Name: Commission Implementing Regulation (EU) 2015/131 of 23 January 2015 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: trade policy;  agricultural activity;  trade;  Asia and Oceania;  foodstuff;  agricultural policy
 Date Published: nan

 29.1.2015 EN Official Journal of the European Union L 23/1 COMMISSION IMPLEMENTING REGULATION (EU) 2015/131 of 23 January 2015 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) and (3) and Article 38(d) thereof, Whereas: (1) Annex III to Commission Regulation (EC) No 1235/2008 (2) sets out the list of third countries whose systems of production and control measures for organic production of agricultural products are recognised as equivalent to those laid down in Regulation (EC) No 834/2007. (2) The Republic of Korea submitted a request in accordance with Article 33(2) of Regulation (EC) No 834/2007 to the Commission to be included in the list set out in Annex III to Regulation (EC) No 1235/2008 for certain processed agricultural products. It submitted the information required pursuant to Articles 7 and 8 of that Regulation. The examination of that information, subsequent discussions with the authorities of the Republic of Korea and an on-the-spot examination of the rules of production and the control measures applied in the Republic of Korea have led to the conclusion that in that country the rules governing production and controls of organic production of processed agricultural products for use as food are equivalent to those laid down in Regulation (EC) No 834/2007. Consequently, the Republic of Korea should be included in the list set out in Annex III to Regulation (EC) No 1235/2008 for processed agricultural products for use as food (Category D products). (3) Annex IV to Regulation (EC) No 1235/2008 contains a list of control bodies and control authorities competent to carry out controls and issue certificates in third countries for the purpose of equivalence. As a consequence of the inclusion of the Republic of Korea in Annex III to that Regulation, the relevant control bodies and control authorities recognised until now for the import of Category D products from the Republic of Korea should be deleted from Annex IV. (4) Annexes III and IV to Regulation (EC) No 1235/2008 should therefore be amended accordingly. (5) The inclusion of the Republic of Korea in Annex III to Regulation (EC) No 1235/2008 should apply from 1 February 2015. In order to allow operators to adapt to the amendments made to Annexes III and IV to Regulation (EC) No 1235/2008, the amendment of the latter Annex should, however, apply only after a reasonable time period. (6) The measures provided for in this Regulation are in accordance with the opinion of the regulatory Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1235/2008 is amended as follows: (1) Annex III is amended in accordance with Annex I to this Regulation; (2) Annex IV is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. Point (1) of Article 1 shall apply from 1 February 2015. Point (2) of Article 1 shall apply from 1 May 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25). ANNEX I In Annex III to Regulation (EC) No 1235/2008, the following text is inserted: REPUBLIC OF KOREA 1. Product categories : Category of products Designation of category as in Annex IV Limitations Processed agricultural products for use as food D 2. Origin : organically grown ingredients in products of category D that have been grown in the Republic of Korea or that have been imported into the Republic of Korea:  either from the Union  or from a third country for which the Republic of Korea has recognised that the products have been produced and controlled in that third country in accordance with the rules equivalent to those laid down in the legislation of the Republic of Korea. 3. Production standards : Act on Promotion of Environmentally-friendly Agriculture and Fisheries and Management and Support for Organic Food. 4. Competent authorities : Ministry of Agriculture, Food and Rural Affairs. 5. Control bodies : Code number Name Internet address KR-ORG-001 Korea Agricultural Product and Food Certification www.kafc.kr KR-ORG-002 Doalnara Organic Certificated Korea www.doalnara.or.kr KR-ORG-003 Bookang tech www.bkt21.co.kr KR-ORG-004 Global Organic Agriculturalist Association www.goaa.co.kr KR-ORG-005 OCK KR-ORG-006 Konkuk University industrial cooperation corps http://eco.konkuk.ac.kr KR-ORG-007 Korea Environment-Friendly Organic Certification Centre www.a-cert.co.kr KR-ORG-008 Konkuk Ecocert Certification Service www.ecocert.co.kr KR-ORG-009 Woorinong Certification www.woric.co.kr KR-ORG-010 ACO (Australian Certified Organic) www.aco.net.au KR-ORG-011 BCS (BCS Oko-Garantie GmbH) www.bcs-oeko.com KR-ORG-012 BCS Korea www.bcskorea.com KR-ORG-014 The Centrefor Environment Friendly Agricultural Products Certification www.hgreent.or.kr KR-ORG-015 ECO-Leaders Certification Co., Ltd www.ecoleaders.kr KR-ORG-016 Ecocert www.ecocert.com KR-ORG-017 Jeonnam bioindustry foundation www.jbio.org/oc/oc01.asp KR-ORG-018 Controlunion http://certification.controlunion.com 6. Certificate issuing bodies and authorities : as at point 5. 7. Duration of the inclusion : 31 January 2018. ANNEX II Annex IV to Regulation (EC) No 1235/2008 is amended as follows: (1) In the entry relating to Australian Certified Organic, in point 3, the row concerning third country South Korea and code number KR-BIO-107 is deleted. (2) In the entry relating to BCS Ã ko-Garantie GmbH, in point 3, in the row concerning third country South Korea and code number KR-BIO-141, the cross in column D is deleted; South Korea is replaced by Republic of Korea. (3) In the entry relating to Bioagricert S.r.l., in point 3, in the row concerning third country South Korea and code number KR-BIO-132, the cross in column D is deleted; South Korea is replaced by Republic of Korea. (4) In the entry relating to Bio.inspecta AG, in point 3, in the row concerning third country South Korea and code number KR-BIO-161, the cross in column D is deleted; South Korea is replaced by Republic of Korea. (5) In the entry relating to Control Union Certifications, in point 3, in the row concerning third country South Korea and code number KR-BIO-149, the cross in column D is deleted; South Korea is replaced by Republic of Korea. (6) The entry relating to Doalnara Certified Organic Korea, LLC is amended as follows: (a) in point 3, in the row concerning third country South Korea and code number KR-BIO-129, the cross in column D is deleted; South Korea is replaced by Republic of Korea; (b) in point 4, the word wine is deleted. (7) In the entry relating to Ecocert SA, in point 3, in the row concerning third country South Korea and code number KR-BIO-154, the cross in column D is deleted; South Korea is replaced by Republic of Korea. (8) In the entry relating to Organic Certifiers, in point 3, in the row concerning third country South Korea and code number KR-BIO-106, the cross in column D is deleted; South Korea is replaced by Republic of Korea.